 

Exhibit 10.2

 

Form of Debenture

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF COUNSEL (WHICH
COUNSEL SHALL BE SELECTED BY THE HOLDER), THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

IMMUNE PHARMACEUTICALS INC.

 

SENIOR SECURED REDEEMABLE CONVERTIBLE DEBENTURE

 

I.             Terms of Debenture.

 

A.           Designation and Amount. This Senior Secured Redeemable Convertible
Debenture (“Debenture”) is issued and delivered to the holder of this Debenture
(each, a “Holder” and collectively, the “Holders”) by Immune Pharmaceuticals
Inc., a Delaware corporation (“Corporation”), in the face value of $5,500,000.00
(“Face Value”) on October 9, 2018 (“Issuance Date”). The Corporation will pay
the Face Value to Investor in full on the Maturity Date.

 

B.           Reserved.

 

C.           Interest.

 

1.          Commencing on the Issuance Date, this Debenture will accrue compound
interest (“Interest”) at a rate equal to 10.0% per annum, subject to adjustment
as provided in this Debenture (“Interest Rate”), of the Face Value. The Interest
Rate will retroactively increase to 20% upon the occurrence of any Trigger
Event. Interest will be payable with respect to any portion of the Face Value of
the Debenture upon any of the following: (a) upon redemption of the Debenture in
accordance with Section I.F; (b) upon conversion of all or any portion of the
Debenture in accordance with Section I.G, only with respect to that portion
which is converted; (c) when, as and if otherwise declared by the board of
directors of the Corporation; and (d) the Interest Maturity Date. The Interest
Rate used for calculation of the Liquidation Value, Early Redemption Price and
Accrual, as applicable, and the amount of Interest owed will be calculated and
determined based upon the Measuring Metric at close of the Trading Market
immediately prior to the Notice Time.

 

 

 

  

2.          Interest, as well as any applicable Liquidation Value and Conversion
Premium payable hereunder, will be paid: (a) provided no Trigger Event has
occurred, in the Corporation’s sole and absolute discretion, immediately in
cash; or (b) following the occurrence of a Trigger Event, or if Corporation does
not for any reason whatsoever timely notify and pay Holder as provided in
Section I.G.1.c below, in shares of Common Stock valued at a price per share
(“Market Price”) equal to: (i) if there has never been a Trigger Event, (A)
90.0% of the average of the 5 lowest individual daily volume weighted average
prices during the applicable Measurement Period, which may be non-consecutive,
less $0.01 per share of Common Stock, not to exceed (B) 95% of the average of
the 3 lowest sale prices on the last day of such Measurement Period, less $0.01
per share of Common Stock; or (ii) following any Trigger Event, (A) 80.0% of the
average of the 3 lowest sale prices during any Measurement Period for any
conversion by Holder, less $0.02 per share of Common Stock. In no event will the
Market Price be below the par value per share. All amounts that are required or
permitted to be paid in cash pursuant to this Debenture will be paid by wire
transfer of immediately available funds to an account designated by Holder.

 

3.          So long as any portion of this Debenture is outstanding, the Company
will not repurchase shares of Common Stock other than as payment of the exercise
or conversion price of a convertible security or payment of withholding tax, and
no dividends or other distributions will be paid, declared or set apart with
respect to any Common Stock, except for Purchase Rights.

 

D.           Protective Provision.

 

1.          So long as any portion of this Debenture is outstanding, the
Corporation will not, without written approval of the Holders of a majority of
the Debenture then outstanding, alter or amend this Debenture.

 

2.          A “Deemed Liquidation Event” will mean: (a) a merger or
consolidation in which the Corporation is a constituent party or a subsidiary of
the Corporation is a constituent party and the Corporation issues shares of its
capital stock pursuant to such merger or consolidation, except any such merger
or consolidation involving the Corporation or a subsidiary in which the shares
of capital stock of the Corporation outstanding immediately prior to such merger
or consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; (b) Corporation issues securities that are senior to the Debenture
in any respect, (c) Holder does not receive the number of Conversion Shares
stated in a Conversion Notice with 5 Trading Days of the Notice Time; (d)
trading of the Common Stock is halted or suspended by the Trading Market or any
U.S. governmental agency for 5 or more consecutive trading days; or (e) the
sale, lease, transfer, exclusive license or other disposition, in a single
transaction or series of related transactions, by the Corporation or any
subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger or otherwise) of one or more subsidiaries of the Corporation
if substantially all of the assets of the Corporation and its subsidiaries taken
as a whole are held by such subsidiary or subsidiaries A Deemed Liquidation
Event does not include the disposition by the Corporation of its Ceplene assets
and all related liabilities to a third party.

 

 2 

 

  

3.          The Corporation will not have the power to close or effect a
voluntary Deemed Liquidation Event unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation will be allocated among the holders of
capital stock of the Corporation in accordance with Section I.E, and the
required amount is paid to Holder prior to or upon closing, effectuation, or
occurrence of the Deemed Liquidation Event.

 

E.             Liquidation.

 

1.          Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, prior to any distribution or
payment made to any other creditors or the holders of any Preferred Stock or
Common Stock by reason of their ownership thereof, the Holders of this Debenture
will be entitled to be paid out of the assets of the Corporation available for
distribution to its creditors an amount with respect to the then outstanding
Face Value, plus an amount equal to any accrued but unpaid Interest thereon
(collectively with the Face Value, the “Liquidation Value”). If, upon any
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary, the amounts payable with respect to the Debenture are not paid in
full, the Holders will share equally and ratably in any distribution of assets
of the Corporation in proportion to the liquidation preference and an amount
equal to all accumulated and unpaid Interest, if any, to which each such Holder
is entitled.

 

2.          If, upon any liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation will be insufficient to make payment
in full to all Holders, then the assets distributable to the Holders will be
distributed among the Holders at the time outstanding, ratably in proportion to
the full amounts to which they would otherwise be respectively entitled.

 

F.            Redemption.

 

1.          Corporation’s Redemption Option. On the Interest Maturity Date, the
Corporation may redeem paying Holder in cash an amount per share equal to 100%
of the Liquidation Value for the shares redeemed.

 

2.          Early Redemption. Prior to the Interest Maturity Date, provided that
no Trigger Event has occurred, the Corporation will have the right at any time
upon 30 Trading Days’ prior written notice, in its sole and absolute discretion,
to redeem all or any portion of the Debenture then outstanding by paying Holder
in cash by wire transfer of immediately available funds an amount (the “Early
Redemption Price”) equal to the sum of the following: (a) 100% of the Face
Value, plus (b) the Conversion Premium, minus (c) any Interest that has been
paid, with respect to that portion of the Debenture that is redeemed.

 

3.          Full Redemption. Prior to the Interest Maturity Date, provided that
no Trigger Event has occurred, the Corporation will have the right at any time,
in its sole and absolute discretion, to redeem all, but not less than all, of
the Debenture then outstanding by paying Holder in cash by wire transfer of
immediately available funds an amount equal to 125% of the Face Value, with no
Conversion Premium.

 

 3 

 

  

4.           Credit Risk Adjustment.

 

a.           The Interest Rate will adjust downward by an amount equal to the
Spread Adjustment for each amount, if any, equal to the Adjustment Factor that
the Measuring Metric rises above the Maximum Triggering Level.

 

b.           The Interest Rate will adjust upward by an amount equal to the
Spread Adjustment for each amount, if any, equal to the Adjustment Factor that
the Measuring Metric falls starting at the Minimum Triggering Level.

 

c.           The adjusted Interest Rate used for calculation of the Liquidation
Value, Conversion Premium, Early Redemption Price or Interest, as applicable,
will be determined based upon the volume weighted average price of the Common
Stock for the Trading Day prior to the Notice Date.

 

4.          Mandatory Redemption. If the Corporation determines to liquidate,
dissolve or wind-up its business and affairs, or effect any Deemed Liquidation
Event, the Corporation will, within three Trading Days of such determination and
prior to effectuating any such action, redeem this Debenture for cash, by wire
transfer of immediately available funds to an account designated by Holder, at
the Early Redemption Price set forth in Section I.F.2 if the event is prior to
the Interest Maturity Date, or at the Liquidation Value if the event is on or
after the Interest Maturity Date.

 

5.          Mechanics of Redemption. In order to redeem any portion of this
Debenture then outstanding, 30 Trading Days prior to payment the Corporation
must deliver written notice (each, a “Redemption Notice”) to Holder setting
forth (a) the Face Amount the Corporation is redeeming, (b) the applicable
Interest Rate, Liquidation Value and Early Redemption Price, and (c) the
calculation of the amount paid. Upon receipt of full payment in cash for the
entire Debenture, each Holder will promptly submit to the Corporation such
Holder’s Debenture. For the avoidance of doubt, the delivery of a Redemption
Notice shall not affect Holder’s rights under Section I.G until after receipt of
cash payment by Holder.

 

G.           Conversion.

 

1.            Mechanics of Conversion.

 

a.           All or any portion of the Face Amount of the Debenture may be
converted, in part or in whole, into shares of Common Stock, at any time or
times after the Issuance Date, in the sole and absolute discretion of Holder or,
subject to the terms and conditions hereof, the Corporation; (i) if at the
option of Holder, by delivery of one or more written notices to the Corporation
or its transfer agent (each, a “Holder Conversion Notice”), of the Holder’s
election to convert any or all of the Debenture or (ii) if at the option of the
Corporation, if the Equity Conditions are met, delivery of written notice to
Holder (each, a “Corporation Conversion Notice” and, with the Holder Conversion
Notice, each a “Conversion Notice”), of the Corporation’s election to convert
all of any portion of the Debenture.

 

 4 

 

  

b.           Each Delivery Notice (as defined below) will set forth the amount
of Face Value of Debenture being converted, the Liquidation Value and the
minimum number of Conversion Shares and the amount of Interest and any
applicable Conversion Premium due as of the time the Delivery Notice is given
(the “Notice Time”), and the calculation thereof.

 

c.           Notwithstanding Section I.G.1.d, if the Corporation pays in cash no
later than close of the 2nd Trading Day after the Notice Date, time being of the
essence, the full amount of Dividends and Conversion Premium due as of the
Notice Date, no further amount will be due with respect to Dividends and
Conversion Premium for the shares in the Conversion Notice.

 

d.           As soon as practicable, and in any event within 1 Trading Day after
the Notice Date, time being of the essence, the Corporation will do all of the
following: (i) transmit the Delivery Notice by facsimile or electronic mail to
the Corporation’s transfer agent (the “Transfer Agent”), copying Holder, with
instructions to immediately comply with the Delivery Notice and deliver the
number of Conversion Shares stated in the Delivery Notice forthwith; (ii) either
(A) if the Corporation is approved through The Depository Trust Corporation
(“DTC”), authorize and instruct the credit by the Transfer Agent of the number
of Conversion Shares set forth in the Delivery Notice, to Holder’s or its
designee’s balance account with the DTC Fast Automated Securities Transfer
(FAST) Program, through its Deposit/Withdrawal at Custodian (DWAC) system, or
(B) only if the Corporation is not approved through DTC, issue and surrender to
a common carrier for overnight delivery to the address as specified in the
Delivery Notice a certificate bearing no restrictive legend, registered in the
name of Holder or its designee, for the number of Conversion Shares set forth in
the Delivery Notice; and (iii) if it contends that the Delivery Notice is in any
way incorrect, so notify Holder and provide a thorough written explanation and
its own calculation, or the Delivery Notice and the calculations therein will
conclusively be deemed correct for all purposes. The Corporation will at all
times diligently take or cause to be taken all actions necessary to cause the
Conversion Shares to be issued forthwith. If the Conversion Shares are not
registered for resale, Investor will provide a legal opinion that they are
exempt from registration. Under no circumstances will the Corporation issue a
share certificate bearing a restrictive legend.

 

e.           If during or at the end of the Measurement Period the Holder is
entitled to receive additional Conversion Shares with regard to an Initial
Notice, Holder may at any time deliver one or more additional written notices to
the Corporation or its transfer agent (each, an “Additional Notice” and with the
Initial Notice, each a “Delivery Notice”) setting forth the additional number of
Conversion Shares to be delivered, and the calculation thereof.

 

 5 

 

  

f.            If the Corporation for any reason does not issue or cause to be
issued to the Holder within 2 Trading Days (T+2) after the date of a Delivery
Notice, the number of Conversion Shares stated in the Delivery Notice, then, in
addition to all other remedies available to the Holder, as liquidated damages
and not as a penalty, the Corporation will pay in cash to the Holder on each day
after such 2nd Trading Day that the issuance of such Conversion Shares is not
timely effected an amount equal to 2% of the product of (i) the aggregate number
of Conversion Shares not issued to the Holder on a timely basis and to which the
Holder is entitled and (ii) the highest Closing Price of the Common Stock
between the date on which the Corporation should have issued such shares to the
Holder and the actual date of receipt of Conversion Shares by Holder. It is
intended that the foregoing will serve to reasonably compensate Holder for any
delay in delivery of Conversion Shares, and not as punishment for any breach by
the Corporation. The Corporation acknowledges that the actual damages likely to
result from delay in delivery are difficult to estimate and would be difficult
for Holder to prove.

 

g.           Notwithstanding any other provision: all of the requirements of
Section I.F and this Section I.G are each independent covenants; the
Corporation’s obligations to issue and deliver Conversion Shares upon any
Delivery Notice are absolute, unconditional and irrevocable; any breach or
alleged breach of any representation or agreement, or any violation or alleged
violation of any law or regulation, by any party or any other person will not
excuse full and timely performance of any of the Corporation’s obligations under
these sections; and under no circumstances may the Corporation seek or obtain
any temporary, interim or preliminary injunctive or equitable relief to prevent
or interfere with any issuance of Conversion Shares to Holder.

 

h.           Company acknowledges and agrees that monetary damages would be
difficult to quantify and prove, and that Holder would not have an adequate
remedy at law for any failure to fully perform under this Section G. If for any
reason whatsoever Holder does not timely receive the number of Conversion Shares
stated in any Delivery Notice, Holder will be entitled to a compulsory remedy of
immediate specific performance, temporary, interim and, preliminary and final
injunctive relief requiring Corporation and its transfer agent, attorneys,
officers and directors to immediately issue and deliver the number of Conversion
Shares stated by Holder, which requirement will not be stayed for any reason,
without the necessity of posting any bond, and which Corporation may not seek to
stay or appeal.

 

i.            No fractional shares of Common Stock are to be issued upon
conversion of this Debenture, but rather the Corporation will round up to the
nearest full share. The Holder will not be required to deliver the original of
this Debenture in order to effect a conversion hereunder. The Corporation will
pay any and all taxes which may be payable with respect to the issuance and
delivery of any Conversion Shares.

 

2.           Holder Conversion. In the event of a conversion of any portion of
this Debenture pursuant to a Holder Conversion Notice, the Corporation will (a)
satisfy the payment of Interest and Conversion Premium as provided in Section
I.C.2, and (b) issue to the Holder of this Debenture a number of Conversion
Shares equal to the Face Value divided by the applicable Conversion Price with
respect to the amount of Debenture converted; all in accordance with the
procedures set forth in Section I.G.1.

 

3.           Corporation Conversion. The Corporation will have the right to send
the Holder a Corporation Conversion Notice at any time in its sole and absolute
discretion, if the Equity Conditions are met as of the time such Corporation
Conversion Notice is given. Upon any conversion of any portion of this Debenture
pursuant to a Corporation Conversion Notice, the Corporation will on the date of
such notice (a) satisfy the payment of Interest and Conversion Premium as
provided in Section I.C.2, and (b) issue to the Holder of this Debenture a
number of Conversion Shares equal to the Face Value divided by the applicable
Conversion Price with respect to the amount of Debenture converted; all in
accordance with the procedures set forth in Section I.G.1.

 

 6 

 

  

4.          Stock Splits. If the Corporation at any time on or after the
issuance of this Debenture subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the applicable Conversion Price,
Adjustment Factor, Maximum Triggering Level, Minimum Triggering Level, and other
share based metrics in effect immediately prior to such subdivision will be
proportionately reduced and the number of shares of Common Stock issuable will
be proportionately increased. If the Corporation at any time on or after such
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the applicable Conversion Price, Adjustment Factor, Maximum Triggering
Level, Minimum Triggering Level, and other share based metrics in effect
immediately prior to such combination will be proportionately increased and the
number of Conversion Shares will be proportionately decreased. Any adjustment
under this Section will become effective at the close of business on the date
the subdivision or combination becomes effective.

 

5.          Rights. In addition to any other adjustments, if at any time the
Corporation grants, issues or sells any options, convertible securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of shares of Common Stock (the “Purchase Rights”),
then Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which Holder could have acquired
if Holder had held the number of shares of Common Stock acquirable upon
conversion of the entire Debenture held by Holder immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

 

6.            Definitions. The following terms will have the following meanings:

 

a.           “Adjustment Factor” means $0.01 per share of Common Stock.

 

b.           “Closing Price” means, for any security as of any date, the last
closing bid price for such security on the Trading Market, or, if the Trading
Market begins to operate on an extended hours basis and does not designate the
closing bid price, then the last bid price of such security prior to 4:00 p.m.,
Eastern time, or, if the Trading Market is not the principal securities exchange
or trading market for such security, the last closing bid price of such security
on the principal securities exchange or trading market where such security is
listed or traded, or if the foregoing do not apply, the last closing bid price
of such security in the over-the-counter market on the electronic bulletin board
for such security, or, if no closing bid price is reported for such security,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).

 

 7 

 

  

c.           “Conversion Premium” for any portion of the Debenture means the
Face Value, multiplied by the product of (i) the applicable Interest Rate, and
(ii) the number of whole years between the Issuance Date and the Interest
Maturity Date.

 

d.           “Conversion Price” means a price per share of Common Stock equal to
$0.075 per share of Common Stock, subject to adjustment as otherwise provided
herein.

 

e.           “Conversion Shares” means all shares of Common Stock that are
required to be or may be issued upon conversion of this Debenture.

 

f.            “Equity Conditions” means on each day during the Measuring Period,
(i) the Common Stock is not under chill or freeze from DTC, (ii) the Common
Stock is designated for trading on a OTCQB or higher stock market and shall not
have been suspended from trading on such market, and delisting or suspension by
the Trading Market has not been threatened or pending, either in writing by such
market or because Company has fallen below the then effective minimum listing
maintenance requirements of such market; (iii) the Corporation has delivered
Conversion Shares upon all conversions or redemptions of this Debenture in
accordance with their terms to the Holder on a timely basis; (iv) the
Corporation will have no knowledge of any fact that would cause both of the
following (A) a registration statement not to be effective and available for the
resale of all Conversion Shares, and (B) Section 3(a)(9) under the Securities
Act of 1933, as amended, not to be available for the issuance of all Conversion
Shares, or Securities Act Rule 144 not to be available for the resale of all the
Conversion Shares without restriction; (v) there has been a minimum of 5 times
the amount of Face Value of the Debenture then being converted in aggregate
trading volume in the prior 20 Trading Days; (v) all shares of Common Stock to
which Holder is entitled have been timely received into Holder’s designated
account in electronic form fully cleared for trading; (vi) the Corporation
otherwise shall have been in compliance with and shall not have breached any
provision, covenant, representation or warranty of any Transaction Document; and
(vii) not more than 3 Trigger Events shall have occurred.

 

g.           “Interest Maturity Date” means the date that is 5 years after the
Issuance Date.

 

h.           “Measuring Metric” means the volume weighted average price of the
Common Stock on any Trading Day following the Issuance Date of the Debenture.

 

i.            “Measuring Period” means the period beginning on the Issuance Date
and ending 3 Trading Days after all applicable Conversion Shares have actually
been received into Holder’s designated brokerage account in electronic form and
fully cleared for trading; provided that for each day during the Measurement
Period on which less than all of the conditions set forth in Section I.G.6.h
exist, 1 Trading Day will be added to what otherwise would have been the end of
the Measurement Period.

 

j.            “Maximum Triggering Level” means $0.08 per share of Common Stock.

 

k.          “Minimum Triggering Level” means $0.07 per share of Common Stock.

 

 8 

 

  

l.            “Securities Purchase Agreement” means the Securities Purchase
Agreement or other agreement pursuant to which the Debenture is issued,
including all exhibits thereto and all related Transaction Documents as defined
therein.

 

m.           “Spread Adjustment” means 2 percentage points.

 

n.            “Trading Day” means any day on which the Common Stock is traded on
the Trading Market.

 

o.           “Trading Market” means OTCQB or whatever higher market is at the
applicable time, the principal U.S. trading exchange or market for the Common
Stock. All Trading Market data will be measured as provided by the appropriate
function of the Bloomberg Professional service of Bloomberg Financial Markets or
its successor performing similar functions.

 

7.            Issuance Limitation. Notwithstanding any other provision, at no
time may the Corporation issue shares of Common Stock to Holder which, when
aggregated with all other shares of Common Stock then deemed beneficially owned
by Holder, would result in Holder owning more than 4.99% of all Common Stock
outstanding immediately after giving effect to such issuance, as determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder; provided, however, that Holder may increase such amount
to 9.99% upon not less than 61 days’ prior notice to the Corporation.
Corporation and its transfer agent will immediately provide Holder with the then
total number of outstanding shares of Common Stock at any time upon request. No
provision of this paragraph may be waived by Holder or the Corporation.

 

8.           Conversion at Maturity. On the Interest Maturity Date, all
remaining outstanding Debenture will be automatically converted into shares of
Common Stock.

 

H.            Trigger Event.

 

1.           Any occurrence of any one or more of the following, at any time and
for any reason whatsoever, will constitute a “Trigger Event”:

 

a.           Holder does not timely receive the number of Conversion Shares
stated in any Conversion Notice, time being of the essence;

 

b.           The issuance of restricted shares if Holder provides a legal
opinion that shares may be issued without restrictive legend, or the issuance of
a certificate if Holder requests electronic delivery via DTC;

 

c.           Any violation of or failure to timely perform any covenant or
provision of this Debenture, the Securities Purchase Agreement, or any
Transaction Document, related to payment of cash, registration, authorization,
reservation, issuance or delivery of Conversion Shares, time being of the
essence;

 

 9 

 

  

d.           Any violation of or failure to perform any covenant or provision of
this Debenture, the Securities Purchase Agreement, or any Transaction Document,
which in the case of a default that is curable, is not related to payment of
cash, registration, reservation or delivery of Conversion Shares, and has not
occurred before, is not cured within 5 Trading Days of written notice thereof;

 

e.           Any representation or warranty made in the Securities Purchase
Agreement or any Transaction Document is untrue or incorrect in any respect as
of the date when made or deemed made;

 

f.            The occurrence of any default or event of default under any
material agreement, lease, document or instrument to which the Corporation or
any subsidiary is obligated, including without limitation of an aggregate of at
least $250,000 of indebtedness, not disclosed in the Disclosure Schedules;

 

g.           While any Registration Statement is required to be maintained
effective, the effectiveness of the Registration Statement lapses for any
reason, including, without limitation, the issuance of a stop order, or the
Registration Statement, or the prospectus contained therein, is unavailable to
Holder sale of all Conversion Shares for any 5 or more Trading Days, which may
be non-consecutive;

 

h.           The suspension from trading or the failure of the Common Stock to
be trading or listed on the Trading Market, or failure to meet the requirements
for continued listing on the Trading Market;

 

i.             The Corporation’s notice, written or oral, to Holder, including
without limitation, by way of public announcement or through any of its
attorneys, agents, or representatives, of its intention not to comply, as
required, with a Conversion Notice at any time, including without limitation any
objection or instruction to its transfer agent not to comply with any notice
from Holder;

 

j.            Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted by or against
the Corporation or any subsidiary and, if instituted against the Corporation or
any subsidiary by a third party, an order for relief is entered or the
proceedings are not dismissed within 30 days of their initiation;

 

k.          The appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, or other similar official of the Corporation or
any subsidiary or of any substantial part of its property, or the making by it
of an assignment for the benefit of creditors, or the execution of a composition
of debts, or the occurrence of any other similar federal, state or foreign
proceeding, or the admission by it in writing of its inability to pay its debts
generally as they become due, the taking of corporate action by the Corporation
or any Subsidiary in furtherance of any such action or the taking of any action
by any person to commence a foreclosure sale or any other similar action under
any applicable law;

 

l.            A judgment or judgments for the payment of money aggregating in
excess of $250,000 are rendered against the Corporation or any of its
subsidiaries and are not stayed or satisfied within 30 days of entry;

 

 10 

 

  

m.           The Corporation does not for any reason timely comply with any
applicable reporting requirement of the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder, including without
limitation timely filing when first due all public reports and filings;

 

n.           Any regulatory, administrative or enforcement proceeding is
initiated against Corporation or any subsidiary (except to the extent an adverse
determination would not have a material adverse effect on the Company’s
business, properties, assets, financial condition or results of operations or
prevent the performance by the Company of any material obligation under the
Transaction Documents); or

 

o.           Any material provision of this Debenture is at any time for any
reason, other than pursuant to the express terms thereof, cease to be valid and
binding on or enforceable against the parties thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by the Corporation or any subsidiary or any governmental
authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or the Corporation or any subsidiary
denies that it has any liability or obligation purported to be created under
this Debenture.

 

p.           The failure of one or more Equity Conditions.

 

2.           It is intended that all adjustments made following a Trigger Event
will serve to reasonably compensate Holder for the change in circumstances,
potential consequences and increased risk in light of the occurrence of a
Trigger Event, and not as a penalty or punishment for any breach by the
Corporation. The Corporation acknowledges that the actual damages likely to
result from a Trigger Event are difficult to estimate and would be difficult for
Holder to prove.

 

II.           Miscellaneous.

 

A.           Notices. Any and all notices to the Corporation will be addressed
to the Corporation’s Chief Executive Officer at the Corporation’s principal
place of business on file with the Secretary of State of the State of Delaware.
Any and all notices or other communications or deliveries to be provided by the
Corporation to any Holder hereunder will be in writing and delivered personally,
by electronic mail or facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the electronic mail, facsimile
telephone number or address of such Holder appearing on the books of the
Corporation, or if no such electronic mail, facsimile telephone number or
address appears, at the principal place of business of the Holder. Any notice or
other communication or deliveries hereunder will be deemed given and effective
on the earliest of (1) the date of transmission, if such notice or communication
is delivered via facsimile or electronic mail prior to 5:30 p.m. Eastern time,
(2) the date after the date of transmission, if such notice or communication is
delivered via facsimile or electronic mail later than 5:30 p.m. but prior to
11:59 p.m. Eastern time on such date, (3) the second business day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(4) upon actual receipt by the party to whom such notice is required to be
given, regardless of how sent.

 

 11 

 

  

B.           Lost or Mutilated Debenture. Upon receipt of evidence reasonably
satisfactory to the Corporation (an affidavit of the registered Holder will be
satisfactory) of the ownership and the loss, theft, destruction or mutilation of
any certificate evidencing this Debenture, and in the case of any such loss,
theft or destruction upon receipt of indemnity reasonably satisfactory to the
Corporation (provided that if the Holder is a financial institution or other
institutional investor its own agreement will be satisfactory) or in the case of
any such mutilation upon surrender of such certificate, the Corporation will, at
its expense, execute and deliver in lieu of such certificate a new certificate
of like kind representing the Face Value represented by such lost, stolen,
destroyed or mutilated certificate and dated the date of such lost, stolen,
destroyed or mutilated certificate.

 

C.           Headings. The headings contained herein are for convenience only,
do not constitute a part of this Debenture and will not be deemed to limit or
affect any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned have executed this Debenture on October 9,
2018.

 

Signed:     Name:     Title:    

 

 12 

